Beck, J.
1. The pleadings and the evidence considered, it does not ap- • pear that the judge abused his discretion in granting the interlocutory order appointing a receiver of the shares of stock described in the petition.
2. Whether the parol evidence tending to show that other terms should or could be introduced into the contract for the sale and transfer of the shares of stock by one of the plaintiffs to the defendant and to show what the plaintiff contends is the real consideration, and to show that the written contract as it appears in the record is incomplete, was competent for such a purpose, is not presented for decision by this record, as the evidence referred to was admitted without objection. On the final hearing the admissibility of that testimony can be determined, if timely objections are made to it'when offered.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

Receivership. Before Judge Pendleton. Fulton superior court. December 29, Í914.
Little, Powell, Smith & Goldstein, for plaintiffs in error.
Charles T. & Linton C. Hopkins, contra.